
	

113 HR 4618 IH: The Solitary Confinement Study and Reform Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4618
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. Richmond (for himself, Mr. Conyers, Mr. Rangel, Mr. Danny K. Davis of Illinois, Mr. Grijalva, Mr. Cárdenas, Mr. Ellison, Ms. Kaptur, Ms. Bass, Ms. Kelly of Illinois, Mr. Polis, Mr. Hastings of Florida, Ms. Moore, Ms. Wilson of Florida, Ms. Jackson Lee, Ms. Norton, Mr. Honda, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To develop and implement national standards for the use of solitary confinement in the Nation’s
			 prisons, jails, and juvenile detention facilities.
	
	
		1.Short titleThis Act may be cited as the The Solitary Confinement Study and Reform Act of 2014.
		2.PurposesThe purposes of this Act are to—
			(1)develop and implement national standards for the use of solitary confinement to ensure that it is
			 used infrequently and only under extreme circumstances;
			(2)establish a more humane and constitutionally sound practice of segregated detention or solitary
			 confinement in the Nation’s prisons;
			(3)accelerate the development of best practices and make reforming solitary confinement a top priority
			 in each prison, jail, and juvenile detention system at the Federal and
			 State levels;
			(4)increase the available data and information on the incidence of solitary confinement, consequently
			 improving the management and administration of correctional and juvenile
			 justice facilities;
			(5)standardize the definitions used for collecting data on the incidence of solitary confinement;
			(6)increase the accountability of prison, jail, and juvenile corrections officials who fail to design
			 and implement humane and constitutionally sound solitary confinement
			 practices;
			(7)protect the Eighth Amendment rights of Federal, State, and local prisoners and juvenile detainees;
			 and
			(8)reduce the costs that solitary confinement imposes on interstate commerce.
			3.National solitary confinement study and reform commission
			(a)EstablishmentThere is established a commission to be known as the National Solitary Confinement Study and Reform
			 Commission.
			(b)Members
				(1)In generalThe Commission shall be composed of 9 members, of whom—
					(A)3 shall be appointed by the President;
					(B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the
			 same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
					(C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any
			 appointment made under subparagraph (B);
					(D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the
			 same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority
			 leader of the Senate; and
					(E)1 member appointed by the minority leader of the Senate (in addition to any appointment made under
			 subparagraph (D).
					(2)Persons eligibleEach member of the Commission shall be an individual who has knowledge or expertise in matters to
			 be studied by the Commission.
				(3)Consultation requiredThe President, the Speaker and minority leader of the House of Representatives, and the majority
			 leader and minority leader of the Senate shall consult with one another
			 prior to the appointment of the members of the Commission to achieve, to
			 the maximum extent possible, fair and equitable representation of various
			 points of view with respect to the matters to be studied by the
			 Commission.
				(4)TermEach member shall be appointed for the life of the Commission.
				(5)Time for initial appointmentsThe appointment of the members shall be made not later than 180 days after the date of enactment of
			 this Act.
				(6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was
			 made, and shall be made not later than 60 days after the date on which the
			 vacancy occurred.
				(c)Operation
				(1)ChairpersonNot later than 15 days after appointments of all the members are made, the President shall appoint
			 a chairperson for the Commission from among its members.
				(2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission
			 shall take place not later than 30 days after the initial appointment of
			 the members is completed.
				(3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but the
			 Commission may establish a lesser quorum for conducting hearings scheduled
			 by the Commission.
				(4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission
			 business, if such rules are not inconsistent with this Act or other
			 applicable law.
				(d)Comprehensive study of the impacts of solitary confinement
				(1)In generalThe Commission shall carry out a comprehensive legal and factual study of the penological,
			 physical, mental, medical, social, fiscal, and economic impacts of
			 solitary confinement in the United States on—
					(A)Federal, State, and local governments; and
					(B)communities and social institutions generally, including individuals, families, and businesses
			 within such communities and social institutions.
					(2)Matters includedThe study under paragraph (1) shall include—
					(A)a review of existing Federal, State, and local government policies and practices with respect to
			 the extent and duration of the use of solitary confinement;
					(B)an assessment of the relationship between solitary confinement and prison, jail, and juvenile
			 detention facility conditions and existing monitoring, regulatory, and
			 enforcement practices;
					(C)an assessment of the characteristics of prisoners and detainees most likely to be referred to
			 solitary confinement and the effectiveness of various types of treatment
			 or programs to reduce such likelihood;
					(D)an assessment of the impacts of solitary confinement on individuals, families, social institutions,
			 and the economy generally;
					(E)an identification of additional scientific and social science research needed on the prevalence of
			 solitary confinement in Federal, State, and local prisons, jails, and
			 juvenile detention centers as well as a full assessment of existing
			 literature;
					(F)an assessment of the general relationship between solitary confinement and mental illness;
					(G)an assessment of the relationship between solitary confinement and levels of training, supervision,
			 and discipline of corrections staff; and
					(H)an assessment of existing Federal and State systems for collecting and reporting the number and
			 duration of solitary confinement incidents in prisons, jails, and juvenile
			 detention facilities nationwide.
					(3)Report
					(A)DistributionNot later than two years after the date of the initial meeting of the Commission, the Commission
			 shall submit a report on the study carried out under this subsection to—
						(i)the President;
						(ii)the Congress;
						(iii)the Attorney General of the United States;
						(iv)the Secretary of Health and Human Services;
						(v)the Director of the Federal Bureau of Prisons;
						(vi)the Administrator of the Office of Juvenile Justice and Delinquency Prevention;
						(vii)the chief executive of each State; and
						(viii)the head of the department of corrections of each State.
						(B)ContentsThe report under subparagraph (A) shall include—
						(i)the findings and conclusions of the Commission;
						(ii)the recommended national standards for reducing the use of solitary confinement described in
			 subsection (e); and
						(iii)a summary of the materials relied on by the Commission in the preparation of the report.
						(e)Recommendations
				(1)In generalAs part of the report submitted under subsection (d)(3), the Commission shall provide the Attorney
			 General and the Secretary of Health and Human Services with recommended
			 national standards for significantly reducing the use of solitary
			 confinement in the Nation’s prisons, jails, and juvenile detention
			 facilities.
				(2)Matters includedThe information provided under paragraph (1) shall include recommended national standards relating
			 to—
					(A)how authorities can progress toward significantly limiting the utilization of solitary confinement
			 so that a prisoner or detainee may be placed in solitary confinement only
			 when the safety or security of the facility or another person is at
			 imminent risk, during an ongoing disciplinary investigation concerning an
			 adult prisoner, or to punish an adult prisoner for an extremely serious
			 disciplinary infraction;
					(B)methods that can be employed to ensure that the duration of solitary confinement of a prisoner at
			 an institution can be limited to fewer than 30 days in any 45-day period,
			 except in a case in which the head of a corrections facility makes an
			 individualized determination that prolonged solitary confinement of the
			 prisoner for a serious disciplinary infraction is necessary for the order
			 or security of the institution or a prisoner requests such placement;
					(C)ensuring that prior to being classified, assigned, or subject to long-term solitary confinement, an
			 adult prisoner shall be entitled to a meaningful hearing on the reason for
			 and duration of the confinement and have access to legal counsel for such
			 hearings;
					(D)ensuring that indefinite sentencing of an adult prisoner to long-term solitary confinement will not
			 be allowed and that the prisoner will be afforded a meaningful review of
			 the confinement at least once every 30 days that the prisoner remains in
			 solitary confinement and that facility officials must record and provide a
			 transcript of the review proceedings for the prisoner under review to the
			 prisoner or the prisoner’s designee;
					(E)ensuring that corrections authorities design and implement programming that allows adult prisoners
			 subject to long-term solitary confinement to earn placement in less
			 restrictive housing through positive behavior;
					(F)limiting the use of involuntary solitary confinement for the purpose of protective custody solely
			 because of a personal characteristic that makes the prisoner particularly
			 vulnerable to harm, including age, gender identity, race, or religion;
					(G)ensuring that corrections authorities improve access to mental health treatment for prisoners and
			 juvenile detainees in solitary confinement;
					(H)ensuring that corrections authorities work toward systems wherein prisoners and juvenile detainees
			 diagnosed by a qualified mental health professional with a serious mental
			 illness shall not be held in long-term solitary confinement;
					(I)ensuring that corrections authorities do all that is feasible to make certain that prisoners and
			 juvenile detainees younger than 18 years of age shall not be held in
			 solitary confinement for any duration, except under extreme emergency
			 circumstances;
					(J)ensuring that corrections authorities develop alternative methods to manage issues with juvenile
			 detainees and prisoners under 18 other than solitary confinement; and
					(K)such other matters as may reasonably be related to the goal of reducing solitary confinement in the
			 Nation’s prisons.
					(3)LimitationThe Commission shall not propose a recommended standard that would impose substantial additional
			 costs compared to the costs presently expended by Federal, State, and
			 local corrections authorities and shall seek to propose standards that
			 reduce the costs of incarceration to these authorities.
				(f)Consultation with accreditation organizationsIn developing recommended national standards for the reduction of solitary confinement, the
			 Commission shall consider any standards that have already been developed,
			 or are being developed simultaneously to the deliberations of the
			 Commission. The Commission shall consult with accreditation organizations
			 responsible for the accreditation of Federal, State, local, or private
			 corrections facilities, that have developed or are currently developing
			 standards related to solitary confinement. The Commission shall also
			 consult with national associations representing the corrections
			 profession, the legal profession, the medical profession, or any other
			 pertinent professional body that has developed or is currently developing
			 standards related to solitary confinement.
			(g)Hearings
				(1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as
			 the Commission considers advisable to carry out its duties under this
			 section.
				(2)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to
			 witnesses under section 1821 of title 28, United States Code. The per diem
			 and mileage allowances for witnesses shall be paid from funds appropriated
			 to the Commission.
				(h)Information from federal or state agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out its duties under this section.
			 The Commission may request the head of any State or local department or
			 agency to furnish such information to the Commission.
			(i)Personnel matters
				(1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of service
			 for the Commission.
				(2)Detail of federal employeesWith the affirmative vote of 2⁄3 of the Commission, any Federal Government employee, with the
			 approval of the head of the appropriate Federal agency, may be detailed to
			 the Commission without reimbursement, and such detail shall be without
			 interruption or loss of civil service status, benefits, or privileges.
				(3)Procurement of temporary and intermittent servicesUpon the request of the Commission, the Attorney General shall provide reasonable and appropriate
			 office space, supplies, and administrative assistance.
				(j)Contracts for research
				(1)National institute of justiceWith a 2⁄3 affirmative vote, the Commission may select nongovernmental researchers and experts to
			 assist the Commission in carrying out its duties under this Act. The
			 National Institute of Justice shall contract with the researchers and
			 experts selected by the Commission to provide funding in exchange for
			 their services.
				(2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into
			 contracts with other entities or organizations for research necessary to
			 carry out the duties of the Commission under this section.
				(k)TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission
			 submits the reports required by this section.
			(l)ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act.
			4.Adoption and effect of national standards
			(a)Publication of standards
				(1)Final ruleNot later than two years after receiving the report specified in section (3)(d)(3), the Attorney
			 General shall publish a final rule adopting national standards for the
			 reduction of solitary confinement in the Nation’s prisons, jails, and
			 juvenile detention centers.
				(2)Independent judgmentThe standards referred to in paragraph (1) shall be based upon the independent judgment of the
			 Attorney General, after giving due consideration to the recommended
			 national standards provided by the Commission under section 3(e), and
			 being informed by such data, opinions, and proposals that the Attorney
			 General determines to be appropriate to consider.
				(3)LimitationThe Attorney General shall not establish a national standard under this section that would impose
			 substantial additional costs compared to the costs presently expended by
			 Federal, State, and local corrections authorities. The Attorney General
			 may, however, provide a list of improvements for consideration by
			 correctional facilities.
				(4)Transmission to statesWithin 90 days of publishing the final rule under paragraph (1), the Attorney General shall
			 transmit the national standards adopted under that paragraph to the chief
			 executive of each State, the head of the department of corrections of each
			 State, the head of the department of juvenile justice of each state, and
			 to the appropriate authorities in those units of local government who
			 oversee operations in one or more prisons, jails, or juvenile detention
			 facilities.
				(b)Applicability to federal bureau of prisonsThe national standards referred to in subsection (a) shall apply to the Federal Bureau of Prisons
			 immediately upon adoption of the final rule under subsection (a)(1).
			(c)Eligibility for federal funds
				(1)Adoption of national standardsFor each fiscal year, any amount that a State would otherwise receive for prison, jail, and
			 juvenile detention purposes for that fiscal year under a grant program
			 covered by paragraph (2) shall be reduced by 15 percent unless the chief
			 executive of the State or pertinent local government official submits to
			 the Attorney General—
					(A)a certification that the State or local government has adopted, and is in full compliance with, the
			 national standards described in subsection (a)(1); or
					(B)an assurance that not less than 5 percent of such amount shall be used only for the purpose of
			 enabling the State or local government to adopt, and achieve full
			 compliance with, those national standards, so as to ensure that a
			 certification under subparagraph (A) may be submitted in future years.
					(2)Covered Programs
					(A)In GeneralA grant program is covered by this subsection if—
						(i)the program is carried out by or under the authority of the Attorney General; and
						(ii)the program may provide amounts to States or local governments for criminal justice or juvenile
			 justice purposes.
						(B)ListFor each fiscal year, the Attorney General shall prepare a list identifying each program that meets
			 the criteria of subparagraph (A) and make such list available to each
			 State and local government.
					(3)Report on noncomplianceNot later than September 30 of each year, the Attorney General shall publish a report listing each
			 grantee that is not in compliance with the national standards adopted
			 pursuant to subsection (a)(1).
				(4)Redistribution of amountsAmounts under a grant program not granted by reason of a reduction under paragraph (1) shall be
			 granted to one or more entities not subject to such reduction or such
			 prohibition, subject to the other laws governing that program.
				(5)ImplementationThe Attorney General shall establish procedures to implement this subsection, including procedures
			 for effectively applying this subsection to discretionary grant programs.
				(6)Effective dateThe programs covered under paragraph (2) shall be subject to decreases under this Act in the second
			 fiscal year that commences after the date the Attorney General issues the
			 final rule under subsection (a)(1).
				5.DefinitionsFor purposes of this Act, the following definitions shall apply:
			(1)Attorney GeneralThe term Attorney General means the Attorney General of the United States.
			(2)CommissionThe term Commission means the National Solitary Confinement Study and Reform Commission established under section 3 of
			 this Act.
			(3)Long-termThe term long-term means any period lasting more than 30 days, consecutive or nonconsecutive, in any 45-day period.
			(4)Qualified mental health professionalThe term qualified mental health professional means a psychiatrist, psychologist, psychiatric social worker, licensed professional counselor,
			 psychiatric nurse, or another individual who, by virtue of education,
			 credentials, and experience, is permitted by law to evaluate and provide
			 mental health care.
			(5)Serious mental illnessThe term serious mental illness means a substantial disorder that—
				(A)significantly impairs judgment, behavior, or capacity to recognize reality or cope with the
			 ordinary demands of life; and
				(B)is manifested by substantial pain or disability, the status of being actively suicidal, a severe
			 cognitive disorder that results in significant functional impairment, or a
			 severe personality disorder that results in significant functional
			 impairment.
				(6)Solitary confinementThe term solitary confinement means confinement of a prisoner or juvenile detainee in a cell or other place, alone or with other
			 persons, for approximately 22 hours or more per day with severely
			 restricted activity, movement, and social interaction.
			(7)CorrectionsThe term corrections includes prisons, jails, and juvenile detention facilities.
			
